IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

MAURICE LAVELL JOHNSON,
Plaintiff,
Vv. CASE NO. CV419-161
SHERIFF JOHN T. WILCHER,
TAMMIE MOSELY, SHERRON DAVIS,
MEG HEAP, GREG MCCONNELL, TOD
MARTIN, JAMES BYRNE, and
JUDGE JOHN MORSE, JR.,

Defendants.

ee ee ee

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 7), to which objections have been
filed (Doc. 13). In the report and recommendation, the
Magistrate Judge recommends that this case be dismissed
without prejudice due to Plaintiff’s failure to comply with
the July 22, 2019 deadline for returning the Consent Form
and Prison Litigation Reform Act (“PLRA”) paperwork. (Doc.
7 at 1-2.) In his objections, Plaintiff states that he
timely completed the required paperwork and submitted it to
be mailed. (Doc. 13 at 1.) Plaintiff contends that the
Chatham County Detention Center held his mail and did not

mail the documents. (Tad. at 2.) In his objections,
Plaintiff requests the opportunity to return the forms to
this Court. (Id.) This request is now moot because the
required documents have now been received by the Court.
(Doc. 11; Doc. 12.) Accordingly, the Court DECLINES TO
ADOPT the report and recommendation, and REFERS this case

to the Magistrate Judge.

sub
SO ORDERED this Aram day of August 2019.

Le Brtorgf

WILLIAM T. MOOREY UR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
